NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: DOUGLAS GILLIES,                         No.    16-56908

             Debtor.                            D.C. No. 2:16-cv-07590-FMO
______________________________

DOUGLAS GILLIES,                                MEMORANDUM*

                Appellant,

 v.

JPMORGAN CHASE BANK, N.A.,

                Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                   Fernando M. Olguin, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Douglas Gillies appeals pro se from the district court’s judgment dismissing

his adversary proceeding alleging pre-foreclosure related claims. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal on the basis

of res judicata. Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002). We

affirm.

      The district court properly dismissed Gillies’s action as barred by the

doctrine of res judicata because Gillies either raised, or could have raised, his

claims in his prior California state and federal court actions, which involved the

same primary rights, and the same parties, and resulted in final judgments on the

merits. See Gillies v. JPMorgan Chase Bank, N.A., 213 Cal. Rptr. 3d 210, 216

(2017) (explaining that “[r]es judicata precludes piecemeal litigation by splitting a

single cause of action or relitigation of the same cause of action on a different legal

theory or for different relief” (citation omitted)).

      Gillies’s motion to take judicial notice (Docket Entry No. 20) is granted.

      AFFIRMED.




                                            2                                   16-56908